Opinion issued December 17, 2020




                                      In The

                               Court of Appeals
                                     For The

                            First District of Texas
                             ————————————
                               NO. 01-20-00509-CV
                             ———————————
 IN RE FREDERICK H. SCHRADER AND CONSTELLATION BRANDS,
                        INC., Relators


            Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

      Relators, Frederick H. Schrader and Constellation Brands, Inc., have filed a

petition for a writ of mandamus challenging two trial court orders: a March 18, 2020

order denying Schrader’s “Motion to Disqualify John W. Newton III and Roach

Newton LLP” and a June 29, 2020 order denying Constellation Brands, Inc.’s

“Motion for Protection Regarding Apex Deposition of Constellation CEO &

President Bill Newlands.”
      We deny relators’ petition for writ of mandamus.1 All pending motions are

dismissed as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Hightower, and Countiss.




1
      The underlying case is Robert M. (Randy) Roach, Jr. v. Frederick H. Schrader and
      Constellation Brands, Inc., Cause No. 2018-59845, in the 189th District Court of
      Harris County, Texas, the Honorable Scot “Dolli” Dollinger presiding.

                                          2